Citation Nr: 1532542	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  14-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a compensable disability rating for hallux valgus of the right foot. 

2.  Entitlement to a compensable disability rating for hallux valgus of the left foot.  

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, generalized anxiety disorder, and alcohol dependence.  


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran served on active duty from January 31, 1991 to March 22, 1991, and from June 16, 1991 to November 17, 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A review of the record reveals that further development is necessary prior to adjudication of the Veteran's claims.

First, regarding the Veteran's claim for compensable ratings for his hallux valgus, the Board finds an additional VA examination is required.  Specifically, the October 2011 examination conducted in connection with his claim for service connection for these disabilities, reflects diagnoses of hallux valgus of the right and left feet, as well as hammertoe on the right second toe.  The examiner noted there was evidence of mild hallux valgus deformity in the left foot, with osteoarthritic degenerative changes developing in the first metatarsal phalangeal.  While the VA examiner concluded the Veteran's hallux valgus was due to his military service, the other diagnosis of hammertoes was determined to be less likely as not related to military service.  No additional rationale was provided.  

In April 2013, the Veteran was again examined by VA.  At that time, diagnoses pertaining to the Veteran's feet included hallux valgus, hammertoes, and degenerative joint disease of the right and left great toes.  The VA examiner also provided a diagnosis of bilateral pes planus, but there was no indication of any other foot disabilities.  However, the VA examiner did not provide any rationale as to whether the Veteran's additional diagnosed of hammertoes and bilateral pes planus were either due to the Veteran's military service, or due to or aggravated by his hallux valgus.  

The Veteran was again reexamined in November 2013.  The examiner reported the Veteran's hallux valgus was mild to moderate in severity, with hammertoes on the right foot.  All other foot disabilities were absent.  The VA examiner also noted the existence of a scar on the left foot as a result of a bunionectomy in 2004.  

A December 2013 addendum opinion reviewed the April and November 2013 VA examinations.  The VA examiner ultimately concluded that it is less likely as not the diagnosed degenerative joint disease of the right metaphalangeal joint was incurred in or caused by the Veteran's in-service injury to the right foot in January 1991.  By way of rationale, the examiner stated that the November 1991 discharge examination was negative, and there was no mention of injury to the right big toe, which reaffirms that it was not significant or had resolved.  

The Board finds that these examinations are inadequate for rating purposes.  In particular, it is unclear whether or not the symptoms from the Veteran's currently non-service-connected foot disabilities can be clearly separated from the symptoms of the Veteran's service-connected foot disabilities.  This is a critical point because if the symptoms from the non-service-connected disorders cannot be distinctly separated from the symptoms from the service-connected disorder, than all foot symptomatology is to be considered when rating the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Regarding hypertension, a review of the service treatment records reveals the Veteran denied having high or low blood pressure on his separation examination.  However, VA treatment records note the Veteran has a current diagnosis of hypertension and requires the use of medication daily.  These records do not also include an etiological opinion or provide a date of onset.  

For VA purposes, hypertension is defined as diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertensions means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In light of the above, the Board finds a VA examination and opinion are necessary concerning the claim for hypertension.

As for the Veteran's claim of service connection for an acquired psychiatric disorder, the Board notes that neither the Veteran's November 1987 National Guard enlistment examination nor the January 1991 active duty examinations note a diagnosis of a psychiatric disorder upon entrance into either period of active duty.  Thus the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Following service, VA treatment records indicate the Veteran has received diagnoses of PTSD, depression, generalized anxiety disorder, and alcohol dependence.  

The Veteran was provided a VA examination in October 2011.  The VA examiner confirmed only the diagnoses of depression, generalized anxiety disorder, and alcohol dependence.  In addition, the VA examiner indicated it was not possible to differentiate the symptoms attributable to each diagnosis because the military stressor he claims may have exacerbated his mental disorders but were not the original or primary cause of them.  The examiner then stated that it was less likely than not that the claimed stressor of racist remarks and threats by other soldiers first caused his anxiety, depression, and substance abuse.  The examiner stated the Veteran reported depression and significant problems with alcohol prior to service.  Early life experiences of trauma were evident and more likely than not promoted most of the Veteran's difficulties with depression, anxiety and alcohol.  On the other hand, the examiner instead concluded that it is more likely than not that the veteran's anxiety symptoms were worsened by his military experience.  

The Board notes that in light of the presumption of soundness attaching in this case with respect to an acquired psychiatric disorder, the October 2011 VA examiner's opinion is premised on an incorrect factual premise that the Veteran's psychiatric disabilities pre-existed military service.  The examiner also stated it was not possible to differentiate the symptoms associated with each disorder, but then provided comment on the issue of in-service aggravation pertaining only to anxiety.  
Accordingly, a new VA opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Finally, while on remand, any additional VA medical records should be obtained. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records dating from 2013 to the present. 

2.  Schedule the Veteran for a VA examination concerning his bilateral foot disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file the examiner should address each of the following:
	
a. Please identify each diagnosis pertaining to the Veteran's right and left feet to include, but not limited to, hammertoes, arthritis of the toes, and pes planus.  

b. For each of the above-noted diagnoses, and any other disorders identified on examination, please state whether it is at least as likely as not (50 percent probability or greater) that they are due to the Veteran's military service, or due to or aggravated by his service-connected hallux valgus.  

If aggravation of any of the foot disabilities by the service-connected hallux valgus is found, the examiner must attempt to establish a baseline level of severity of the foot disability prior to aggravation by the service-connected hallux valgus.

c.  Further, even if it is determined the additional disabilities of hammertoes, arthritis of the toes, and pes planus are not related to the Veteran's military service or to his service-connect hallux valgus, please state whether the manifestations for each disorder can be clearly separated from the manifestations of the service-connected hallux valgus.  If so, please identify the separate symptoms of each disability.

A complete rationale should be provided for any opinion expressed.  The rationale for all opinions, with citation to relevant medical findings, must be provided.

3.  Schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should provide on opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose in service, within one year of his separation from service, or is otherwise etiologically related to service.  The rationale for any opinion expressed should be set forth.

4.  Schedule the Veteran for a VA examination to address the etiology of any and all currently diagnosed psychiatric disorder to include, but not limited to, PTSD, depression, generalized anxiety disorder, and alcohol dependence.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After identifying all current psychiatric disorders, the examiner is asked to address the following: 

 a. Did any current psychiatric disorder, clearly and unmistakably exist prior to the Veteran's entrance into active service?

b. With respect to any current psychiatric disorder that clearly and unmistakably existed prior to service, does the evidence clearly and unmistakably show that such disability was not aggravated in service or that any increase in disability was due to the natural progression of the disease? 

c. For each psychiatric disorder that either did not clearly and unmistakably exist prior to service or was not clearly and unmistakably aggravated during service, is it at least as likely as not that such disability had its onset in service or is otherwise related to service?  

A complete rationale should be provided for any opinion expressed.  The rationale for all opinions, with citation to relevant medical findings, must be provided.
 
5.  Thereafter, the RO should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


